     Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 1 of 8 PageID #:89




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KTM AG,


       Plaintiff,
v.                                                    Case No.:

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

       Defendants.



          DECLARATION OF HUBERT TRUNKENPOLZ AND VIKTOR SIGL

 We, Hubert Trunkenpolz and Viktor Sigl, declare and state as follows:

         1.          This declaration is based upon our personal knowledge of the facts stated

         herein or on the business records that were made at the time or in the regular course of

         business. If called as a witness, we could and would testify to the statements made

         herein.

         2.          We are the members of the board of KTM AG and are knowledgeable about

         or have access to business records concerning all aspects of the brand protection

         operation of KTM AG including, but not limited to, its trademarks, copyrights, other

         intellectual property, sales, on-line sales, advertising, marketing, media coverage, and

         associated international operations. We make this declaration from matters within our

         own knowledge, except where otherwise stated.

         3.         Plaintiff, KTM AG acts as the Sales, Marketing, Design and Distribution arm of

         KTM products worldwide.


                                                  1
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 2 of 8 PageID #:90




   4.        KTM AG is in the business of developing, marketing, selling and distributing

   KTM products. KTM is an Austrian motorcycle and sports car manufacturer owned by

   Pierer Mobility AG and Indian manufacturer Bajaj Auto. Formed in 1992, KTM is

   known for its off-road motorcycles and expanded into street motorcycle production.

   KTM AG is the official source of KTM products including the following:

   https://www.ktm.com/en-us/parts---wear/powerwear/products.html




   5.        KTM AG is the owner of the following trademark registrations for the KTM

   trademark:

             Trademark Registration Nos. 3606168, 3547084, 3440999, 3436150 and

  4650809.

   The above registrations for KTM are valid, subsisting, and in full force and effect. True

   and correct copies of the federal trademark registration certificates for the above KTM

   Trademarks are attached hereto as Exhibit 1.

   6.        The KTM Trademarks are distinctive and identify the merchandise as goods

   from KTM AG.

                                          2
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 3 of 8 PageID #:91




   7.      The KTM Trademarks have been continuously used and never abandoned.

   8.      KTM AG has expended substantial time, money, and other resources in

   developing, advertising, and otherwise promoting the KTM Trademarks. As a result,

   products associated with the KTM Trademarks are recognized and exclusively

   associated by consumers, the public, and the trade as being products sourced from

   KTM AG.

   9.      The success of the KTM brand has resulted in its significant counterfeiting.

   Consequently, KTM AG is implementing an anti-counterfeiting program and is

   investigating suspicious websites and online marketplace listings identified through

   external vendors in proactive Internet sweeps. KTM AG            has identified numerous

   domain names linked to fully interactive websites and marketplace listings on

   platforms such as iOffer and Aliexpress, including the fully interactive commercial

   Internet stores operating under the Defendant Domain Names and/or the Online

   Marketplace Accounts identified in Schedule A which is attached to the Complaint

   (collectively, the "Defendant Internet Stores"), which were offering for sale, selling, and

   importing counterfeit products in connection with counterfeit versions of KTM AG’s

   federally registered KTM Trademarks (the "Counterfeit KTM Products") to consumers

   in this Judicial District and throughout the United States. Despite KTM AG’s

   enforcement efforts online, Defendants have persisted in creating the Defendant

   Internet Stores.

   10.     At KTM AG, we perform, supervise, and/or direct investigations related to

   Internet-based infringement of the KTM Trademarks. Our investigation shows that

   Defendants are using the Defendant Internet Stores to sell Counterfeit KTM Products

   from foreign countries such as China to consumers in the U.S. and elsewhere. We, or

                                           3
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 4 of 8 PageID #:92




   someone working under our direction, analyzed each of the Defendant Internet Stores

   and determined that Counterfeit KTM Products were being offered for sale to the United

   States, including Illinois. This conclusion was reached through visual inspection of the

   products listed for sale on the website, the price at which the Counterfeit KTM Products

   were offered for sale, other features commonly associated with websites selling

   counterfeit products, because Defendants offered shipping to the United States,

   including Illinois, and because Defendants and their websites do not conduct business

   with KTM AG and do not have the right or authority to use the KTM Trademarks for

   any reason. True and correct copies of screenshot printouts showing the active

   Defendant Internet Stores reviewed are attached as Exhibit 2.

   11.     Upon information and belief, Defendants facilitate sales by designing the

   Defendant Internet Stores so that they appear to unknowing consumers to be

   authorized online retailers, outlet stores or wholesalers selling genuine KTM Products.

   Many of the Defendant Internet Stores look sophisticated and accept payment in U.S.

   dollars via credit cards, Western Union, Amazon and PayPal. The Defendant Internet

   Stores often include images and design elements that make it very difficult for

   consumers to distinguish such counterfeit sites from an authorized website.

   Defendants further perpetuate the illusion of legitimacy by offering "live 24/7"

   customer service and using indicia of authenticity and security that consumers have

   come to associate with authorized retailers, including the McAfee® Security,

   VeriSign®, Visa®, MasterCard®, and PayPal® logos. KTM AG has not licensed or

   authorized Defendants to use its KTM Trademarks, and none of the Defendants are

   authorized retailers of genuine KTM Products.

   12.     Upon information and belief, Defendants also deceive unknowing consumers

                                          4
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 5 of 8 PageID #:93




   by using the KTM Trademarks without authorization within the content, text, and/or

   meta tags of their web sites in order to attract various search engines crawling the

   Internet looking for websites relevant to consumer searches for KTM Products.

   Additionally, upon information and belief, Defendants use other unauthorized search

   engine optimization (SEO) tactics and social media spamming so that the Defendant

   Internet Stores listings show up at or near the top of relevant search results and misdirect

   consumers searching for genuine KTM Products. Further, Defendants utilize similar

   illegitimate SEO tactics to propel new domain names to the top of search results after

   others are shut down.

   13.     Defendants often go to great lengths to conceal their identities and often use

   multiple fictitious names and addresses to register and operate their massive network of

   Defendant Internet Stores. Other Defendant Domain Names often use privacy services

   that conceal the owners' identity and contact information. Upon information and belief,

   Defendants regularly create new websites and online marketplace accounts on various

   platforms using the identities listed in Schedule A to the Complaint, as well as other

   unknown fictitious names and addresses. Such Defendant Internet Store registration

   patterns are one of many common tactics used by the Defendants to conceal their

   identities, the full scope and interworking of their counterfeiting operation, and to avoid

   being shut down.

   14.     Even though Defendants operate under multiple fictitious names, there are

   numerous similarities among the Defendant Internet Stores. For example, many of the

   Defendant websites have virtually identical layouts, even though different aliases were

   used to register the respective domain names. In addition, Counterfeit KTM Products for

   sale in the Defendant Internet Stores bear similar irregularities and indicia of being

                                            5
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 6 of 8 PageID #:94




   counterfeit to one another, suggesting that the Counterfeit KTM Products were

   manufactured by and come from a common source and that, upon information and

   belief, Defendants are interrelated. The Defendant Internet Stores also include other

   notable common features, including use of the same domain name registration

   patterns, unique shopping cart platforms, accepted payment methods, check-out

   methods, meta data, illegitimate SEO tactics, HADJL user- defined variables, domain

   redirection, lack of contact information, identically or similarly priced similar hosting

   services, similar name servers, and the use of the same text and images.

   15.     In addition to operating under multiple fictitious names, Defendants in this

   case and defendants in other similar cases against online counterfeiters use a variety

   of other common tactics to evade enforcement efforts. For example, counterfeiters

   like Defendants will often register new domain names or online marketplace accounts

   under new aliases once they receive notice of a lawsuit. Counterfeiters also often

   move website hosting to rogue servers located outside the United States once notice of

   a lawsuit is received. Rogue servers are notorious for ignoring take down demands

   sent by brand owners. Counterfeiters also typically ship products in small quantities

   via international mail to minimize detection by U.S. Customs and Border Protection.

   16.     Counterfeiters such as Defendants typically operate multiple credit card

   merchant accounts as well as Amazon and PayPal accounts behind layers of payment

   gateways so that they can continue operation in spite of KTM AG's enforcement

   efforts. Upon information and belief, Defendants maintain off-shore bank accounts

   and regularly move funds from their PayPal accounts to off-shore bank accounts

   outside the jurisdiction of this Court.



                                             6
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 7 of 8 PageID #:95




   17.     Monetary damages alone cannot adequately compensate KTM AG for ongoing

   infringement because monetary damages fail to address the loss of control of and

   damage to KTM AG's reputation and goodwill. Furthermore, monetary damages are

   difficult, if not impossible, to completely ascertain due to the inability to fully quantify

   the monetary damage caused to KTM AG's reputation and goodwill by acts of

   infringement.

   18.     KTM AG's goodwill and reputation are irreparably damaged when the KTM

   Trademarks are used on goods not authorized, produced, or manufactured by KTM AG.

   Moreover, consumer brand confidence is damaged, which can result in a loss of future

   sales and market share. The extent of harm to KTM AG's reputation and goodwill and

   the possible diversion of customers due to loss in brand confidence are largely

   unquantifiable.

   19.     KTM AG is further irreparably harmed by the unauthorized use of the KTM

   Trademarks because counterfeiters take away KTM AG's ability to control the nature

   and quality of products used with the KTM Trademarks. Loss of quality control over

   goods using the KTM Trademarks and, in turn, loss of control over our reputation is

   neither calculable nor precisely compensable.

   20.     The sale of Counterfeit KTM Products using the KTM Trademarks also

   causes consumer confusion, which weakens KTM AG's brand recognition and

   reputation. Consumers who mistakenly believe that the Counterfeit KTM Products

   they have purchased originated from KTM AG will come to believe that KTM AG

   offers low-quality products. Inferior quality products will result in increased

   skepticism and hesitance in consumers presented with genuine KTM Products,

                                            7
Case: 1:21-cv-01279 Document #: 9-1 Filed: 03/08/21 Page 8 of 8 PageID #:96




   resulting in a loss or undermining of KTM AG's reputation and goodwill. Counterfeit

   KTM AG Products, primarily coming from China can be extremely dangerous and

   present alarming safety hazards to children.

   21.      KTM AG is further irreparably damaged due to a loss in exclusivity. The KTM

   Products are meant to be exclusive. KTM AG's extensive marketing and distribution of

   KTM Products are aimed at growing and sustaining sales of KTM Products. The KTM

   Trademarks are distinctive and signify to consumers that the products originate from

   KTM AG and are manufactured to KTM AG's high quality standards. When

   counterfeiters use the KTM Trademarks on goods without KTM AG's authorization, the

   exclusivity of KTM AG's products, as well as KTM AG's reputation, are damaged and

   eroded, resulting in a loss of unquantifiable future sales.

   22.      KTM AG will suffer immediate and irreparable injury, loss, or damage if an ex

   parte Temporary Restraining Order is not issued in accordance with Federal Rule of

   Civil Procedure 65(b)(1).

   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on January 7, 2021.




                                            8
